MEMORANDUM **
Orestes Caridad Alfonso appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habeas petition challenging his jury conviction for petty theft with prior convictions, a felony. We have jurisdiction pursuant to 28 U.S.C. §§ 2253 and 1291, and we affirm.
We previously granted a certificate of appealability (“COA”) on the sole issue of whether the sentence of 25 years-to-life for a conviction for petty theft with prior convictions violates the Eighth Amendment. Alfonso, however, did not address this issue in his opening brief on appeal. We therefore deem the claim abandoned. Petrocelli v. Angelone, 248 F.3d 877, 880 n. 1 (9th Cir.2001); Morris v. Woodford, 229 F.3d 775, 779 (9th Cir.2000), cert, denied, — U.S. -, 121 S.Ct. 2238, 150 L.Ed.2d 227 (2001).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Alfonso's Motion for Broader Certification is denied as untimely. See 9th Cir. R. 22-1(d); United States v. Christakis, 238 F.3d 1164, 1168 (9th Cir.2001) (stating that motions for broader certification must be filed *862within thirty-five days of the district court's order denying a COA).